
	
		I
		112th CONGRESS
		1st Session
		H. R. 1388
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Coffman of
			 Colorado (for himself, Mr.
			 Peters, Mr. Latta,
			 Mrs. Lummis, and
			 Mrs. McMorris Rodgers) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology, and in addition to the Committees on
			 Natural Resources and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reestablish a competitive domestic rare earths
		  minerals production industry; a domestic rare earth processing, refining,
		  purification, and metals production industry; a domestic rare earth metals
		  alloying industry; and a domestic rare-earth-based magnet production industry
		  and supply chain in the Defense Logistics Agency of the Department of
		  Defense.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Rare Earths Supply Chain
			 Technology and Resources Transformation Act of 2011 or
			 the RESTART Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Actions to promote rare earth development.
					Sec. 4. Requirement to establish executive agents for rare
				earth related matters.
					Sec. 5. Rare earth materials loan guarantee
				program.
					Sec. 6. Establishment of a rare earth alloy and magnet
				program.
					Sec. 7. Rare earth materials program.
					Sec. 8. Amendments to National Materials and Minerals Policy,
				Research and Development Act of 1980.
					Sec. 9. Definitions.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Significant
			 quantities of rare earths are used in the production of clean energy
			 technologies, including advanced automotive propulsion batteries, electric
			 motors, high-efficiency light bulbs, solar panels, and wind turbines. These
			 technologies are used to advance the United States energy policy of reducing
			 dependence on foreign oil and decreasing greenhouse gas emissions through
			 expansion of cleaner sources of energy.
			(2)Many modern defense technologies such as
			 radar and sonar systems, precision-guided weapons, cruise missiles, and lasers
			 cannot be built, as designed and specified, without the use of rare earths and
			 materials produced from them.
			(3)Rare earths also
			 provide core functionality to a variety of high technology applications in
			 computing, pollution abatement, power generation, water treatment, oil
			 refining, metal alloying, communications, health care, agriculture, and other
			 sectors.
			(4)Though at least 40
			 percent of the world’s rare earth reserves are located within the United States
			 and its ally nations, our country now depends upon imports for nearly 100
			 percent of its rare earth needs.
			(5)Furthermore, the
			 United States has limited rare earth production, remains nearly entirely
			 dependent on overseas refineries for further elemental and alloy processing,
			 and does not currently maintain a strategic reserve of rare
			 earth compounds, metals, or alloys.
			(6)By way of
			 contrast, more than 97 percent of all rare earths for world consumption is
			 produced in China. The ability—and willingness—of China to export these rare
			 earths is eroding due to its growing domestic demand, its enforcement of
			 environmental law on current producers, and its mandate to consolidate the
			 industry by decreasing its number of mining permits. In fact, China has taken
			 several steps recently that have caused significant market
			 perturbations.
			(7)For example, the
			 Chinese Ministry of Industry and Information Technology draft rare earths plan
			 for 2009 to 2015 proposed an immediate ban on the export of dysprosium,
			 terbium, thulium, lutetium, and yttrium, the so-called heavy
			 rare earths, and a restriction on the exports of all other, light, rare earth
			 metals to a level well below that sufficient to satisfy the 2008 demand of
			 Japan alone for such metals.
			(8)More recently, in
			 July 2010, China decreased their export quota allocations on rare earth oxides
			 and metals by over 70 percent, causing price increases of threefold to
			 eightfold and causing supply shortages of some materials.
			(9)In September 2010,
			 the Chinese Government reportedly restricted export of all rare earth oxide and
			 metal to Japan over a diplomatic incident.
			(10)Most recently, in
			 October 2010, the Chinese Government reportedly restricted export of all rare
			 earth oxide and metal to the United States and Europe, essentially cutting off
			 the global community from supplies of rare earth material.
			(11)Given that
			 Chinese dominance of the rare earths market has adversely impacted the supply
			 stability and endangers the United States and its allies’ assured access to key
			 materials, rare earths should qualify as materials either strategic or critical
			 to national security. As such, there is an urgent need to identify the current
			 global market situation regarding rare earth materials, the strategic value
			 placed on them by foreign nations including China, and the Department of
			 Defense’s and domestic manufacturing industry’s supply-chain vulnerability
			 related to rare earths and end items containing rare earths such as neodymium
			 iron boron and other specialty magnets, and rare earth doped
			 lasers.
			(12)The United States
			 Government should facilitate the reintroduction of a globally competitive
			 non-Chinese rare earth industry with multiple sources of mining, processing,
			 alloying, and manufacturing.
			(13)This
			 self-sufficiency requires an uninterrupted supply of strategic materials
			 critical to national security and innovative commercial product development,
			 including rare earths, to support the clean energy and defense supply
			 chains.
			(14)The United States
			 currently cannot reclaim valuable rare earths and permanent magnets and such
			 capability should be explored using appropriate research and development
			 projects.
			3.Actions to
			 promote rare earth development
			(a)Sense of
			 CongressIt is the sense of
			 Congress that the United States should take any and all actions necessary to
			 ensure the reintroduction of a competitive domestic and ally nation rare earth
			 supply chain, to include the reintroduction of the capacity to conduct mining,
			 refining/processing, alloying and manufacturing operations using domestic and
			 ally nation suppliers to provide a secure source of rare earth materials as a
			 vital component of national security and economic policy.
			(b)PolicyEach
			 Federal agency shall take appropriate actions, to the extent consistent with
			 applicable law, to expedite permitting and projects that will increase
			 exploration for, and development of, domestic rare earths.
			(c)Rare Earth
			 Policy Task Force
				(1)EstablishmentThere
			 is established within the Department of the Interior a task force to be known
			 as the Rare Earth Policy Task Force (referred to in this section
			 as the Task Force), which shall report to the President through
			 the Secretary of the Interior.
				(2)CompositionThe
			 Task Force shall be composed of the following:
					(A)The Secretary of
			 the Interior (or a designee of such Secretary), who shall serve as chair of the
			 Task Force.
					(B)The Secretary of
			 Energy (or a designee of such Secretary).
					(C)The Secretary of
			 Agriculture (or a designee of such Secretary).
					(D)The Secretary of
			 Defense (or a designee of such Secretary).
					(E)The Secretary of
			 Commerce (or a designee of such Secretary).
					(F)The Secretary of
			 State (or a designee of such Secretary).
					(G)The Director of
			 the Office of Management and Budget (or a designee of the Director).
					(H)The Chairman of
			 the Council on Environmental Quality (or a designee of the Chairman).
					(I)Such other members
			 as the Secretary of the Interior considers appropriate.
					(d)DutiesThe
			 Task Force shall—
				(1)monitor and assist
			 Federal agencies in expediting the review and approval of permits or other
			 actions, as necessary, to accelerate the completion of projects that will
			 increase investment in, exploration for, and development of domestic rare
			 earths pursuant to the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1701 et seq.), the Act of June 4, 1897 (commonly known as the
			 Organic Act of 1897 (16 U.S.C. 473–482, 551), the National
			 Forest Management Act of 1976 (16 U.S.C. 1600 et seq.), and any other
			 applicable statutory authorities related to domestic mining operations;
				(2)assist Federal
			 agencies in reviewing laws (including regulations) and policies that discourage
			 investment in, exploration for, and development of domestic rare earths
			 pursuant to Federal Land Policy and Management Act of 1976, the Act of June 4,
			 1897, the National Forest Management Act of 1976, and any other applicable
			 statutory authorities related to domestic mining operations; and
				(3)take such other
			 actions to otherwise increase investment in, exploration for, and development
			 of domestic rare earths as the Task Force considers appropriate.
				(e)Annual
			 reportsAt least once each year, the Task Force shall submit to
			 the President, the Committee on Energy and Natural Resources of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Committee on Natural Resources of the House of Representatives a report setting
			 forth the following:
				(1)A
			 description of the results of the coordinated and expedited review of permits
			 or other actions to promote investment in, exploration for, and development of
			 domestic rare earths, and an identification of the procedures and actions that
			 have proven to be the most useful and appropriate in coordinating and
			 expediting the review of projects that will increase investment in, exploration
			 for, and development of domestic rare earths.
				(2)An identification
			 of the substantive and procedural requirements of Federal, State, tribal, and
			 local laws (including regulations) and Executive orders that are inconsistent
			 with, duplicative of, or structured so as to restrict effective implementation
			 of the projects described in paragraph (1).
				(3)Such
			 recommendations as the Task Force considers appropriate to advance the policy
			 set forth in subsection (b).
				(f)TerminationThe
			 Task Force shall terminate 10 years after the date of the enactment of this
			 Act.
			(g)Judicial
			 review
				(1)In
			 generalNothing in this section shall be construed to affect any
			 judicial review of an agency action under any other provision of law.
				(2)ConstructionThis
			 section—
					(A)is intended to
			 improve the internal management of the Federal Government; and
					(B)does not create
			 any right or benefit, substantive or procedural, enforceable at law or equity
			 by a party against the United States (including an agency, instrumentality,
			 officer, or employee of the United States) or any other person.
					4.Requirement to
			 establish executive agents for rare earth related mattersNo later than 30 days after the enactment of
			 this Act the Secretaries of Commerce, Defense, Energy, the Interior, and State
			 shall each appoint an Executive Agent, at the Assistant Secretary level of each
			 affected agency, to serve as a representative on an interagency working group
			 for the purposes of reestablishing a competitive domestic rare earth supply
			 chain.
		5.Rare earth
			 materials loan guarantee program
			(a)AmendmentTitle
			 XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) is amended by
			 adding at the end the following new section:
				
					1706.Temporary
				program for rare earth materials revitalization
						(a)In
				generalThe Secretary is authorized, only to the extent provided
				in advance in a subsequent appropriations act, to make guarantees under this
				title for the commercial application of new or significantly improved
				technologies (compared to technologies currently in use in the United States at
				the time the guarantee is issued) for the following categories of
				projects:
							(1)The separation and
				recovery of rare earth materials from ores or other sources.
							(2)The preparation of
				rare earth materials in oxide, metal, alloy, or other forms needed for national
				security, economic well-being, or industrial production purposes.
							(3)The application of
				rare earth materials in the production of improved—
								(A)magnets;
								(B)batteries;
								(C)refrigeration
				systems;
								(D)optical
				systems;
								(E)electronics;
				and
								(F)catalysis.
								(4)The application of
				rare earth materials in other uses, as determined by the Secretary.
							(b)TimelinessThe
				Secretary shall seek to minimize delay in approving loan guarantee
				applications, consistent with appropriate protection of taxpayer
				interests.
						(c)CooperationTo
				the maximum extent practicable, the Secretary shall cooperate with appropriate
				private sector participants to achieve a complete rare earth materials
				production capability in the United States or ally nations within 5 years after
				the date of enactment of the Rare Earths
				Supply Chain Technology and Resources Transformation Act of
				2011.
						(d)LimitationThe
				Secretary is authorized to make a guarantee for a project under this section
				only if the project, due to technical or financial uncertainly, is not—
							(1)currently being
				undertaken by the private sector; or
							(2)likely to be
				undertaken by the private sector.
							(e)SunsetThe
				authority to enter into guarantees under this section shall expire on September
				30,
				2015.
						.
			(b)Table of
			 contents amendmentThe table of contents of the Energy Policy Act
			 of 2005 is amended by inserting after the item relating to section 1705 the
			 following new item:
				
					
						Sec. 1706. Temporary program for rare
				earth materials
				revitalization.
					
					.
			6.Establishment of
			 a rare earth alloy and magnet program
			(a)FindingsCongress
			 finds the following:
				(1)While the
			 capability to produce rare earth materials, including neodymium iron boron
			 magnets (in this subsection referred to as neo magnets), is the
			 backbone of the defense supply chain, the United States lacks sufficient
			 capability to produce such materials.
				(2)Sintered neo
			 magnets are irreplaceable components of critical military equipment, ranging
			 from precision guided munitions to stealth technology to electric drive ship
			 programs, and they allow systems within aircraft, tanks and other vehicles,
			 missile systems, and command and control centers to withstand vibration,
			 impact, and G-forces.
				(3)Yet despite the
			 essential nature of these magnets to United States national security, the
			 United States is completely reliant on unreliable foreign sources that are
			 subject to interruption and disruption, based on actions or events outside the
			 control of the Federal Government.
				(4)In addition,
			 industry officials have noted that it will take 3 to 5 years to develop a
			 domestic neo magnet manufacturing capability for the commercial market.
				(5)In light of these
			 facts, there is a clear national security imperative to lay the groundwork
			 immediately for developing a supply chain in the United States that allows for
			 ready access to neodymium iron boron magnet alloys, dysprosium iron alloys, and
			 sintered neodymium iron boron magnets.
				(b)Requirement To
			 establish an inventory
				(1)EstablishmentIn accordance with section 15 of the
			 Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–6), using
			 funds from the sale of excess materials in the National Defense Stockpile, the
			 President, acting through the Secretary of Defense, shall establish a neodymium
			 iron boron magnet alloy and dysprosium iron alloy inventory to be managed by
			 the Administrator of the Defense Logistics Agency Strategic Materials.
				(2)Sustaining the
			 inventoryIn carrying out
			 paragraph (1), not later than one year after the date of the enactment of this
			 Act, the Secretary of Defense shall—
					(A)commence creating
			 an inventory of domestic or ally nation neodymium iron boron magnet alloys and
			 dysprosium iron alloys; and
					(B)make such
			 inventory accessible, including by purchase, to producers of domestic neodymium
			 iron boron magnets, the Defense Logistics Agency of the Department of Defense,
			 or other entities requiring such material to support national defense
			 requirements.
					(3)Amount of
			 materials
					(A)Not later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall determine the amount
			 of neodymium iron boron magnet alloys and dysprosium iron alloys required for
			 the inventory established under paragraph (1).
					(B)In making the determination regarding
			 neodymium iron boron magnet alloys and dysprosium iron alloys under
			 subparagraph (A), the Secretary of Defense shall determine—
						(i)the aggregate
			 demand for such magnets for national defense purposes; and
						(ii)domestic and ally
			 nation sources considered by the Secretary to be reliable, including an
			 analysis of the viability of such sources for the near-term production of
			 military-specific sintered neodymium iron boron magnet alloys and
			 magnets.
						(C)If the Secretary of Defense cannot
			 determine the aggregate demand for neodymium iron boron magnet alloys and
			 dysprosium iron alloys under subparagraph (B)(i), the Secretary shall establish
			 an inventory of not less than 200 metric tons of neodymium iron boron magnet
			 alloy and 50 metric tons of dysprosium iron alloy.
					(c)Requirement To
			 encourage a domestic manufacturing capability
				(1)EncouragementIn accordance with section 15 of the
			 Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–6), not later
			 than one year after the date of the enactment of this Act, the President,
			 acting through the Secretary of Defense, shall encourage the development of a
			 domestic neodymium iron boron magnet manufacturing capability by seeking to
			 enter into long-term supply contracts for the delivery of necessary grades of
			 domestic neodymium iron boron magnets to meet the demand of the Department of
			 Defense.
				(2)RequirementsIn carrying out paragraph (1), the
			 Secretary of Defense shall—
					(A)identify one or more reliable producers,
			 potential producers, or past producers of sintered neodymium iron boron magnets
			 and seek to enter into a long-term supply contract with such producer of such
			 magnets to support the national defense needs of the United States;
					(B)ensure that a
			 sintered neodymium iron boron magnet producer who is awarded any such long-term
			 contract establishes manufacturing capability for only military-use magnets for
			 sale to the National Defense Stockpile;
					(C)include all
			 appropriate language in any such contract to indemnify the producers regarding
			 intellectual property issues; and
					(D)require the Administrator of the Defense
			 Logistics Agency Strategic Materials to make available such magnets for
			 purchase by Federal Government contractors until the date on which the
			 Secretary determines that an alternate qualified domestic supplier of sintered
			 neodymium iron boron magnets exists.
					(d)TerminationThe
			 authority under subsection (b) and the authority to enter into a long-term
			 supply contract under subsection (c) shall terminate on the earlier of the
			 following dates:
				(1)The date on which
			 the Secretary of Defense determines that an alternate qualified domestic
			 supplier of neodymium iron boron magnet alloy and dysprosium iron alloy
			 exists.
				(2)October 1,
			 2018.
				7.Rare earth
			 materials program
			(a)In
			 generalThere is established in the United States Geological
			 Survey a program of research, development, demonstration, and commercial
			 application to ensure the long-term, secure, and sustainable supply of rare
			 earth materials sufficient to satisfy the national security, economic
			 well-being, and industrial production needs of the United States.
			(b)Program
			 activitiesThe program described in subsection (a) shall support
			 activities to—
				(1)better
			 characterize and quantify virgin stocks of rare earth materials using
			 theoretical geochemical research;
				(2)explore, discover,
			 and recover rare earth materials using advanced science and technology;
				(3)improve methods
			 for the extraction, processing, use, recovery, and recycling of rare earth
			 materials;
				(4)improve the
			 understanding of the performance, processing, and adaptability in engineering
			 designs of rare earth materials;
				(5)identify and test
			 alternative materials that can be substituted for rare earth materials in
			 particular applications;
				(6)engineer and test
			 applications that—
					(A)use recycled rare
			 earth materials;
					(B)use alternative
			 materials; or
					(C)seek to minimize
			 rare earth materials content;
					(7)collect,
			 catalogue, archive, and disseminate information on rare earth materials,
			 including scientific and technical data generated by the research and
			 development activities supported under this section, and assist scientists and
			 engineers in making the fullest possible use of the data holdings; and
				(8)facilitate
			 information sharing and collaboration among program participants and
			 stakeholders.
				(c)Improved
			 processes and technologiesTo the maximum extent practicable, the
			 Secretary of the Interior shall support new or significantly improved processes
			 and technologies as compared to those currently in use in the rare earth
			 materials industry.
			(d)Expanding
			 participationThe Secretary of the Interior shall
			 encourage—
				(1)multidisciplinary
			 collaborations among program participants; and
				(2)extensive
			 opportunities for students at institutions of higher education, including
			 institutions listed under section 371(a) of the Higher Education Act of 1965
			 (20 U.S.C. 1067q(a)).
				(e)ConsistencyThe
			 program shall be consistent with the policies and programs in the National
			 Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C.
			 1601 et seq.).
			(f)International
			 collaborationIn carrying out the program, the Secretary of the
			 Interior may collaborate, to the extent practicable, on activities of mutual
			 interest with the relevant agencies of foreign countries with interests
			 relating to rare earth materials.
			(g)Plan
				(1)In
			 generalWithin 180 days after the date of enactment of this Act
			 and biennially thereafter, the Secretary of the Interior shall prepare and
			 submit to the appropriate congressional committees a plan to carry out the
			 program established under subsection (a).
				(2)Specific
			 requirementsThe plan shall include a description of—
					(A)the research and
			 development activities to be carried out by the program during the subsequent 2
			 years;
					(B)the expected
			 contributions of the program to the creation of innovative methods and
			 technologies for the efficient and sustainable provision of rare earth
			 materials to the domestic economy;
					(C)how the program is
			 promoting the broadest possible participation by academic, industrial, and
			 other contributors; and
					(D)actions taken or
			 proposed that reflect recommendations from the assessment conducted under
			 subsection (h) or the Secretary’s rationale for not taking action pursuant to
			 any recommendation from such assessment for plans submitted following the
			 completion of the assessment under such subsection.
					(3)ConsultationIn
			 preparing each plan under paragraph (1), the Secretary of the Interior shall
			 consult with appropriate representatives of industry, institutions of higher
			 education, Department of Energy national laboratories, professional and
			 technical societies, and other entities, as determined by the Secretary.
				8.Amendments to
			 National Materials and Minerals Policy, Research and Development Act of
			 1980
			(a)Program
			 planSection 5 of the National Materials and Minerals Policy,
			 Research and Development Act of 1980 (30 U.S.C. 1604) is amended—
				(1)by striking
			 date of enactment of this Act each place it appears and
			 inserting date of enactment of the Rare Earths Supply Chain Technology and Resources
			 Transformation Act of 2011;
				(2)in subsection (b),
			 by striking Federal Coordinating Council for Science, Engineering, and
			 Technology and inserting National Science and Technology
			 Council,;
				(3)in subsection
			 (c)—
					(A)by striking
			 the Federal Emergency and all that follows through
			 Agency, and;
					(B)by striking
			 appropriate shall and inserting appropriate,
			 shall;
					(C)by striking
			 paragraph (1);
					(D)in paragraph (2),
			 by striking in the case and all that follows through
			 subsection,;
					(E)by redesignating
			 paragraph (2) as paragraph (1); and
					(F)by striking
			 paragraph (3) and inserting the following:
						
							(2)assess the
				adequacy, accessibility, and stability of the supply of materials necessary to
				maintain national security, economic well-being, and industrial
				production.
							;
					(4)by striking
			 subsections (d) and (e); and
				(5)by redesignating
			 subsection (f) as subsection (d).
				(b)PolicySection
			 3 of such Act (30 U.S.C. 1602) is amended—
				(1)by striking
			 The Congress declares that it and inserting It;
			 and
				(2)by striking
			 The Congress further declares that implementation and inserting
			 Implementation.
				(c)ImplementationSection
			 4 of such Act (30 U.S.C. 1603) is amended—
				(1)by striking
			 For the purpose and all that follows through declares
			 that the and inserting The; and
				(2)by striking
			 departments and agencies, and inserting departments and
			 agencies to implement the policies set forth in section 3.
				9.DefinitionsIn this Act:
			(1)AlloyThe
			 terms alloy means a partial or complete solid solution of one or
			 more elements in a metallic matrix.
			(2)AlloyingThe
			 term alloying means the melting of metal to create a metallic
			 matrix.
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Natural Resources of the House of
			 Representatives and the Committee Energy and Natural Resources of the
			 Senate.
			(4)ProcessThe
			 term process, in the case of a rare earth oxide, means the
			 conversion of the oxide into usable rare earth metals and specialty alloys and
			 powders for domestic magnet and other manufacturing.
			(5)Rare
			 earthThe term rare earth means any of the following
			 chemical elements in any of their physical forms or chemical
			 combinations:
				(A)Scandium.
				(B)Yttrium.
				(C)Lanthanum.
				(D)Cerium.
				(E)Praseodymium.
				(F)Neodymium.
				(G)Promethium.
				(H)Samarium.
				(I)Europium.
				(J)Gadolinium.
				(K)Terbium.
				(L)Dysprosium.
				(M)Holmium.
				(N)Erbium.
				(O)Thulium.
				(P)Ytterbium.
				(Q)Lutetium.
				
